 Case 4:19-cv-04197-KES Document 41 Filed 01/06/21 Page 1 of 3 PageID #: 476




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


KEITH DAVID WILSON,                                   4:19-CV-04197-KES

                   Plaintiff,

                                               ORDER GRANTING MOTION TO
       vs.                                       DISMISS OLIVIER POIROT

MIKE MATTSON, Warden, Minnehaha
County jail, in his individual and official
capacity; JOHN A. DOE, Summit Foods
Inc., Minnehaha County jail, in his/her
individual and official capacity; and
OLIVIER POIROT,

                   Defendants.


      Plaintiff, Keith David Wilson, filed a pro se civil rights lawsuit under 42

U.S.C. § 1983. Docket 1. Defendant, Olivier Poirot, moves to dismiss under

Federal Rule of Civil Procedure12(b)(6) all claims that are pending against him.

Docket 18. Wilson filed a motion to submit evidence to support his complaint

(Docket 22), but he did not otherwise respond to Poirot’s motion to dismiss.

The motion to dismiss is granted.

                                 LEGAL STANDARD

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for motions

to dismiss for “failure to state a claim upon which relief can be granted.” Fed.

R. Civ. P. 12(b)(6). When considering such motions, the court must accept as

true the allegations in the complaint and construe the pleadings in the light
 Case 4:19-cv-04197-KES Document 41 Filed 01/06/21 Page 2 of 3 PageID #: 477




most favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

pleaded facts must demonstrate a plausible claim, that is, one in which the

pleader has shown more than an abstract “possibility” that the defendant has

engaged in actionable misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                      FACTS

      In his complaint, Wilson alleges violations of his rights under the First

Amendment, Religious Land Use and Institutionalized Persons Act and the

Fourteenth Amendment. Docket 1. He asserts that Mattson and Summit

substantially burdened his religion by failing to provide him with a soy-free

diet. Id. His complaint, however, does not identify Poirot or make any factual

allegations against Poirot. Id. Wilson’s related Brief in Support of Complaint

(Docket 2) and Miscellaneous Evidence (Docket 22) do not identify Poirot or

assert any factual allegations against Poirot that would support that Poirot was

involved in Wilson’s meal requests. Poirot was not named as a defendant in

Wilson’s complaint. Docket 1. Instead, Wilson listed Poirot on a Summons and

it appears he was administratively added as a defendant by the Clerk of Courts

based on the Summons having been issued and served.

                                   DISCUSSION

      When a complaint contains no allegations that the defendant had any

personal involvement relating to the events giving rise to the lawsuit, dismissal

of that party from the action is proper. See, e.g., Eaton v. Minn Atty. Gen. Office,

2010 WL 3724398, at *5 (D. Minn. 2010) (dismissing a party to a lawsuit when

“there [were] no allegations within Plaintiff’s complaint which suggest that the

                                         2
 Case 4:19-cv-04197-KES Document 41 Filed 01/06/21 Page 3 of 3 PageID #: 478




[defendant] played any role in any of the events giving rise to this lawsuit.”);

Dahl v. Kanawha Inv. Holding Co., 161 F.R.D. 673, 682 (N.D. Iowa 1995)

(dismissing defendants from a lawsuit pursuant to Rule 12(b)(6) where “[n]o

facts appear in the complaint stating any allegation of a cause of action

against” the defendants). Because Wilson has not alleged any facts that state a

cause of action against Poirot, Poirot is entitled to dismissal from the action.

      Thus, it is ORDERED that Poirot’s motion to dismiss (Docket 18) is

granted. This matter is dismissed without prejudice.

      Dated January 6, 2021.

                                BY THE COURT:

                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE




                                         3
